Citation Nr: 0325316	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  The veteran submitted a notice of 
disagreement in January 2000 that took issue with the denial 
of the claim for an increased rating of left ear hearing loss 
and a claim for service connection for tinnitus.  The veteran 
received a statement of the case addressing these claims in 
March 2001 and filed a substantive appeal of the denial of 
the claims in April 2001.

A personal hearing was held before the undersigned at the RO 
in April 2002.  A transcript of the hearing is of record.  In 
October 2002, the Board denied the claim for service 
connection for tinnitus.


REMAND

The claim must be remanded to obtain RO review of newly 
developed evidence. 

A VA hearing examination was performed in February 2003, and 
the report of this study has been associated with the claims 
file.  The Board obtained this examination pursuant to 
authority granted to it by 38 C.F.R. § 19.9(a)(2) (2002), a 
final rule that went into effect on February 22, 2002.  The 
Board sought the new examination because it found that such 
evidence was needed to substantiate the claim.

The RO has not reviewed the claim in the light of the new 
evidence.  The United States Court of Appeals for the Federal 
Circuit (the Court of Appeals) held on May 1, 2003 that when 
the Board itself develops evidence or other information 
considered necessary to substantiate a claim for VA benefits 
and then readjudicates the claim without the claimant's 
having waived initial consideration of that material by the 
agency of original jurisdiction, the claimant is denied the 
right under 38 U.S.C. § 7104(a) to "one review on appeal to 
the Secretary."  Disabled American Veteran, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003); see 38 U.S.C.A. § 7104(a) (West 2002).  In this 
case, the veteran has not waived such review.  Therefore, the 
claim must be remanded to the RO so that it may perform that 
review.  See Disabled American Veterans, 327 F.3d at 1354.

It appears that in the statement submitted to the RO in May 
2000, the veteran asserted entitlement to service connection 
for right ear hearing loss.  The RO should take appropriate 
action on this informal claim.  Because the rating of left 
ear hearing loss will be affected if service connection for 
right ear hearing loss is granted, see 38 C.F.R. § 4.85 
(2002), the Board finds that the increased rating claim and 
the service connection claim should be considered together.  
For the Board to render a decision on the increased rating 
claim concerning the left ear before the service connection 
claim concerning the right ear has been decided would be 
inefficient.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990) (piecemeal litigation is an "undesirable specter" to 
be avoided).  

The Board notes that the Veterans Claims Assistance Act of 
2000 (the VCAA) was enacted during the course of the appeal, 
on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).  Regulations implementing the 
statute were published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  

The VCAA and its implementing regulation heighten VA's duties 
under earlier law to assist claimants with the development of 
evidence, and provide claimants with notice, concerning their 
claims.  Thus, the new law is more favorable to claimants 
than is the former.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court) held in Karnas v. 
Derwinski that when a statute or regulation changes after a 
claim has been filed or reopened but before the appeal of the 
administrative or judicial decision of that claim has been 
concluded and the new law is more favorable to the claim, the 
new law will govern absent Congressional intent to the 
contrary.  See Karnas, 1 Vet. App. 308 (1991).  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit (the Court of Appeals) held that when a 
claim has been decided by the Board and is before the Court 
on appeal, remanding the claim under Karnas for application 
of section 3(a) of the VCAA (containing the provisions, 
codified as 38 U.S.C.A. §§ 5103 and 5103A, defining VA's 
duties to notify claimants of information and evidence that 
could substantiate their claims and to assist claimants with 
the development of such evidence) would require the 
retroactive application of a statutory provision when 
Congress did not so provide and therefore, was impermissible.  
Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 
(Fed. Cir. Aug. 25, 2003).  

However, the procedural posture of the instant case is 
different from that presented in Kuzma, where a decision of 
the Board denying the claim was entered before the enactment 
of the VCAA and was not vacated or reversed later by the 
Court.  Thus, at no time on or after the date of enactment of 
the VCAA was the claim pending before VA in Kuzma.  In 
contrast, the claim presented here was pending before VA on 
the date of enactment of the VCAA.  Therefore, the Board 
finds that the holding in Kuzma does not apply to this claim.  
Rather, it is to be developed and adjudicated within the 
framework established by the VCAA.  Karnas.

Recent judicial decisions have mandated that the provisions 
of the VCAA be strictly observed.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

While the case is in remand status, the RO should determine 
whether the requirements of the VCAA concerning the notice to 
be provided to claimants concerning evidence needed to 
substantiate their claims and the assistance to be afforded 
claimants with the development of evidence needed to support 
their claims have been satisfied in this case.  The RO should 
take any action needed to ensure that there has been full 
compliance with VCAA in this case.

In May 2000, the veteran submitted a statement to the RO in 
which he disagreed with the August 1999 decision denying 
service connection for fungus of the toes 


and addiction to tobacco.  A statement of the case has not 
been issued relative to these claims.  Where a claimant files 
a notice of disagreement and the RO has not issued a 
statement of the case, the issue must be remanded to the RO 
for issuance of same.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thereafter, the veteran must submit a timely 
substantive appeal in order for the Board to have 
jurisdiction of these claims.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.300-20.306.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  After all appropriate development and 
notice have been accomplished, the RO 
should adjudicate the claim of 
entitlement to service connection for 
right ear hearing loss.  Notice of the 
decision and appellate rights should be 
provided to the veteran and his 
representative.  If the claim is denied 
and a notice of disagreement with the 
decision is submitted, the RO should 
provide the veteran and his 
representative with a statement of the 
case.  See 38 C.F.R. §§ 19.29, 19.30 
(2002).

3.  Then, the RO should readjudicate the 
claim of entitlement to an increased 
(compensable) rating for left ear hearing 
loss, specifically considering the report 
of the July 2003 hearing examination, and 
any other evidence developed or otherwise 
obtained on remand.  


If the claim is not granted in full, the 
RO should provide 
the veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

4.  The RO should issue a statement of 
the case concerning the issues of 
entitlement to service connection for 
fungus of the toes and addiction to 
tobacco.  The veteran and his 
representative should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of these claims.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


